Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to applicant’s reply filed 10/29/21. Amended Claims 1-7, 9-27 are pending.   	Regarding the prior 112 rejections, please see the following action for treatment of the amended language. 

Response to Arguments
Regarding the prior art rejection of Wu, applicant’s arguments have been fully considered but are not persuasive. Applicant has argued (p. 15):
Unlike the teachings in Wu, the features of amended Claim 1 recite a single cylinder… 
In particular, the hydraulic cylinder body 31 of Wu is connected to the pneumatic cylinder body 41 and the pre-pressure cylinder body 51 via an opposite surface portion and a plurality of side surface portions. The hydraulic cylinder body 31 has an output surface portion and an opposite surface portion, but not a plurality of side surface portions. 

 	Examiner respectfully disagrees. Please see the cited cylinder 31 of Wu. Applicant may be arguing against the multipart cylinder construction of Wu, in which case an amendment more particularly pointing out and distinctly claiming the structure of the cylinder (some language placing all parts together, monolithically) would be effective to overcome Wu as anticipatory. Applicant argues:
Moreover, the pre-pressure cylinder 50 of Wu does not correspond to an input cylinder amplifying thrust of amended Claim 1. More specifically, the pre-pressure cylinder 50 simply pumps the oil inside the cylinder 54 into the pressure chamber 364 to make the pistons 32 and 33 a large stroke before amplifying the thrust with the air cylinder 40, which is the input cylinder. Rather, the pre-pressure cylinder 50 is a cylinder that 
Accordingly, the pre-pressure cylinder 50 of Wu does not correspond to the output unit 1X or expansion unit 1Y of amended Claim 1. Even assuming arguendo that the hydraulic chamber 8 corresponds to the pressure chamber 364, the pressure chamber 364 does not include the oil storage chamber 362. Since the oil storage chamber 362 is separated from the pressure chamber 364 by the pneumatic cylinder piston rod 43 when the hydraulic chamber is pressurized, the oil storage chamber 362 is only used as a simple passage, not amplifying the thrust as the hydraulic chamber does.

Examiner notes the current claim language regarding “amplifying” is indefinite (please see 112(b) rejections in this action). As far as the claim language is definite and understood, Wu appears to teach the currently claimed invention since the input actuator 52 of Wu is providing a thrust to the thrust expansion device (with 31, 32). Wu is held.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/21 has been entered.

Claim Interpretation
 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	Claim 1 recites in part “and a plurality of side surface portions orthogonally disposed on a side of the output surface portion”. As best understood, “side surface portion” refers to part 271, as described in the specification at [0258] (reproduced below, emphasis examiner’s):
As illustrated in FIGS. 9A to 9E, the cylinder 2 of the thrust expansion device 1b is formed in a rectangular parallelepiped shape including an output surface portion 251 having an output surface, an opposite surface portion 261 having an opposite surface, and an orthogonal surface portion 271 (side surface portion) having an orthogonal surface.

	In Fig. 9a, “271” is shown:		

    PNG
    media_image1.png
    326
    289
    media_image1.png
    Greyscale


The output unit 1X includes orthogonal surface portions 271a to 271c (see FIG. 16C) formed at three locations of the orthogonal surfaces of four locations with respect to the output surface portion 251, and an opposite surface portion 261 (see FIG. 16A). However, all the surfaces orthogonal to the output surface portion 251 can be the orthogonal surface portions 271. In this case, it is necessary to provide an oil filler on any one of the opposite surface portion 261 and the orthogonal surface portion 271 or on a lid member such as an input-side lid 3 or a sealing lid 3T attached thereto.

	In Figs. 16C and 16A below see 271a, 271b, and 271c:

    PNG
    media_image2.png
    794
    485
    media_image2.png
    Greyscale

	When referring to the claim limitation “on a side of the output surface portion” this appears to refer to each “side surface portion” individually since not all can be located in the same place.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites in part “A thrust expansion device configured to connect to an input actuator at an input side and to expand and output a thrust input from the input actuator, the input actuator amplifying the thrust, the device comprising:”. This is indefinite. The “thrust expansion device configured to…expand and output a thrust input from the input actuator” can be read as either (scenario 1) the “thrust” is from the input actuator or (scenario 2) the “thrust” is output from the thrust expansion device, which is unclear. In either of those scenarios however “the input actuator amplifying the thrust” is unclear, as this would either be self-referential (scenario 1- how is the input actuator amplifying its own output?) or not physically understood (scenario 2 - how is the input actuator itself interacting with the output of the thrust expansion device which has output the thrust?). What are the metes and bounds of “amplifying”? Is there a baseline, unamplified measure of the “thrust”? The metes and bounds of the claimed invention are indefinite. Claims 21, 23, 25, and 27 also have this same issue.
Claim 4 recites the limitation "a plurality of input recessed portions" in line 2. This is indefinite. Claim 1 has already established “an input recessed portion”. Are the “plurality of input recessed portions” in Claim 4 the same or related to the previously established “input recessed portion” in Claim 1? Do these have the same characteristics as the previously established “input recessed portion” in Claim 1? Examiner believes these are intended to be treated in the same manner with the same characteristics but the current metes and bounds of the claimed invention are indefinite.
Claim 11 recites “wherein a plurality of input-side lids is disposed at two or more locations”. This is indefinite, as the claim is unclear in the “a plurality of input-side lids” are related to the already introduced and established “input-side lid” of Claim 1. Examiner believes these are intended to be 
Claim 12 recites “a plurality of input rods of input actuators that enter the cylinder from the input-side lid”. This indefinite. Is the “an input rod” related to the previously claimed “input rods of input actuators”? Examiner believes these are intended to be treated in the same manner with the same characteristics but the current metes and bounds of the claimed invention are indefinite.
Claim 25 recites the limitation "a plurality of input recessed portions".  This is indefinite. Are these related to the “input recessed portion” already established in Claim 25? Examiner believes these are intended to be treated in the same manner with the same characteristics but the current metes and bounds of the claimed invention are indefinite.
Those claims not specifically mentioned above are rejected as being rendered indefinite by virtue of their dependence on an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 9-10, as far as they are definite and understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (US 2013/0098238).
 	Regarding Claim 1,

 	a single cylinder (with 31, inclusive of top and bottom parts),


    PNG
    media_image3.png
    654
    427
    media_image3.png
    Greyscale

  	including an output surface portion (bottom) having a predetermined output surface, an opposite surface portion (top) disposed to be opposite to the output surface portion, and a plurality of side surface portions (with 37, with air inlet of left, as annotated below) orthogonally disposed on a side of the output surface portion; 

    PNG
    media_image4.png
    329
    595
    media_image4.png
    Greyscale


	an output recessed portion (with bottom of 31, below 32, as annotated below) constituting a part of a fluid chamber and being formed on the output surface portion; 

    PNG
    media_image5.png
    410
    439
    media_image5.png
    Greyscale

 	a fluid piston (32 with rod 33) including a piston portion (32) disposed in the output recessed portion and moving in a thrust direction in the cylinder, and an output rod (33) connected to the piston portion and outputting the thrust; 
 	an output-side lid portion (annotated below) connected to the output recessed portion and having a through-hole (annotated below) in which the output rod moves in the thrust direction; 

    PNG
    media_image6.png
    388
    495
    media_image6.png
    Greyscale

 	an input recessed portion (top of cylinder 30, with 362, with 364) constituting a part of the fluid chamber, communicating with the fluid chamber of the output recessed portion, and being formed at a side surface portion of the plurality of side surface portions (Fig. 2), the input actuator configured to connect to the input recessed portion (Fig. 2); and 
 	an input-side lid (with 34, with 51) disposed at an open end of the input recessed portion and having a through-hole (as annotated) formed at a center.  

    PNG
    media_image7.png
    252
    733
    media_image7.png
    Greyscale


 	Regarding Claim 2,
 	further comprising a sealing lid (34) which is disposed on an open end side where the input-side lid is not disposed in the open end and seals an open surface.  

    PNG
    media_image8.png
    413
    561
    media_image8.png
    Greyscale

 	Regarding Claim 3,
 	wherein the input recessed portion includes one opposite input recessed portion (top, with 34, annotated below) formed on the opposite surface portion, and a side surface input recessed portion (right, with 51, annotated below) formed at a side surface portion of the plurality of side surface portions.  


    PNG
    media_image9.png
    253
    728
    media_image9.png
    Greyscale

 	
 	
 	Regarding Claim 5,


    PNG
    media_image10.png
    299
    204
    media_image10.png
    Greyscale


	Regarding Claim 6,
 	wherein the input recessed portion of the side surface portion is formed in a direction orthogonal to (Fig. 2) or inclined with respect to the output surface portion.  
	Regarding Claim 7,
 	further comprising fluid supply means (with 54) for supplying fluid into the fluid chamber partitioned by inner circumferential surfaces of the output recessed portion and the input recessed portion communicating with each other, the piston portion, the input-side lid, and the sealing lid.  
	Regarding Claim 9,
 	wherein the input recessed portion is formed in the opposite surface portion or the side surface portion (Fig. 2).
	Regarding Claim 10,

wherein the input recessed portion is formed on the expanded surface portion (Fig. 2).  

Allowable Subject Matter
Claims 4, 11-19, 24, and 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M QUANDT whose telephone number is (571)272-1247. The examiner can normally be reached Tuesday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

MICHAEL M. QUANDT
Examiner
Art Unit 3745



/MICHAEL QUANDT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/F Daniel Lopez/Primary Examiner, Art Unit 3745